DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 April 2022 has been entered.

Allowable Subject Matter
3.	Claims 1, 7, 8, 14, 15, 18, and 19 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a tibial insert of a tibial implant comprising the combination of structural and functional limitations as set forth in above-amended independent claim 1, particularly, a tibial insert comprising:
a medial articular surface; 
a lateral articular surface; and 
a central body formed between the medial articular surface and the lateral articular surface, wherein the central body includes a stiffness-modifying feature that selectively reduces stiffness of one or more sections of the tibial insert when implanted,
wherein the stiffness-modifying feature includes (i) a passageway extending through the central body from an anterior side of the tibial insert to a posterior side of the tibial insert, and (ii) a groove defined on a top surface of the central body from the anterior side of the tibial insert to the posterior side of the tibial insert, wherein the groove is in fluid communication with the passageway,
wherein the tibial insert further comprises a therapeutic agent disposed in the passageway.
Further, none of the references provided in the IDS filed 07 April 2022 read on the amended claim language of independent claim 1 (as amended 10 September 2021). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/            Primary Examiner, Art Unit 3774